Case 1:17-cv-00331-KAJ Document 334 Filed 04/23/20 Page 1 of 9 PageID #: 16021



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE
 ROUTE1 INC.,                        )
                                     )
             Plaintiff /Counterclaim )
             Defendant,              )
                                     )
      v.                             )           Civil Action No. 17-cv-331 (KAJ)
                                     )           REDACTED PUBLIC VERSION
 AIRWATCH LLC,                       )
                                     )
             Defendant/Counterclaim )
             Plaintiff.              )

                                 _______________

                            MEMORANDUM OPINION
                               _______________

Dominick T. Gattuso, Heyman Enerio Gattuso & Hirzel LLP, 300 Delaware Avenue,
Ste. 200, Wilmington, DE 19801, Counsel for Plaintiff and Counterclaim Defendant
       Of Counsel: Michael J. Garvin, Marcel C. Duhamel, Aaron M. Williams, Vorys,
                   Sater, Seymour and Pease, LLP, 200 Public Square, Ste. 1400,
                   Cleveland, OH 44114
                   William H. Oldach III, Vorys, Sater, Seymour and Pease, LLP, 1909
                   K Street N.W., 9th Fl., Washington, DC 20006
                   Rex M. Miller, II, Vorys, Sater, Seymour and Pease, LLP, 52 E. Gay
                   Street, Columbus, OH 43215

Elena C. Norman, Anne Shea Gaza, Samantha G. Wilson, Young Conaway Stargatt &
Taylor, LLP, 1000 North King Street, Wilmington, DE 198011, Counsel for Defendant
and Counterclaim Plaintiff
      Of Counsel: Michael A. Jacobs, Richard S.J. Hung, Christopher J. Wiener,
                   Morrison & Foerster LLP, 425 Market Street, San Francisco, CA
                   94105
                   Bita Rahebi, Morrison & Foerster LLP, 707 Wilshire Boulevard, Los
                   Angeles, CA 90017
                                 _______________

March 31, 2020
Wilmington, Delaware


                                          1
Case 1:17-cv-00331-KAJ Document 334 Filed 04/23/20 Page 2 of 9 PageID #: 16022



s/ Kent A. Jordan

JORDAN, Circuit Judge sitting by designation.

     This suit by Route1 Inc. (“Route1”) against AirWatch LLC (“AirWatch”) asserted

infringement of U.S. Patent No. 7,814,216 (the “’216 patent”). After I construed

disputed claim language, I granted summary judgment in favor of AirWatch on the

question of infringement. Though I denied summary judgment on AirWatch’s invalidity

counterclaim, the parties subsequently agreed to the dismissal of that counterclaim. (D.I.

274.) Presently before me is AirWatch’s motion for attorneys’ fees (D.I. 289), which I

will grant in part.

I.      BACKGROUND

        The parties are well aware of the background of this case, so I recite only those

facts relevant to the motion at hand. As I explained in my August 7, 2019 memorandum

opinion disposing of the infringement claim, “the technology described in the ’216 patent

is directed to a means for remote computing access, ‘enabling peer-to-peer

communication’ between a host computer and remote device over a communication

network. (’216 Pat. 1:7-10.) The ’216 patent claims a method by which users of ‘remote

devices’ can connect to ‘hosts’ through an interfacing component, a ‘controller.’ (’216

Pat. 1:46-56.)” (D.I. 274 at 2-3.)

        Relevant to this motion and the motion for summary judgment that I granted is

Step 1g, or the “instruction limitation,” of claim 1 of the patent. That limitation states

that the controller sends “an instruction from the controller to the selected host, to

establish a connection to the remote device.” (’216 Pat. 10:19-20.) From the filing of the
                                              2
Case 1:17-cv-00331-KAJ Document 334 Filed 04/23/20 Page 3 of 9 PageID #: 16023



complaint until the motions for summary judgment were filed, Route 1 alleged several

different infringement theories. The ones it finally settled on involved a remote-initiated

connection to a host computer. (D.I. 274 at 17-18.) In support of those theories, Route1

served an expert report opining that the instruction limitation “may include a host-

initiated connection, or a remote-initiated and host-accepted connection.” (D.I. 218-3 ¶

31.) Because the parties had conflicting views about the construction of the instruction

limitation, I heard argument and considered the parties’ briefing on that issue.

       Ultimately, I rejected Route1’s proposed construction and concluded that the

instruction limitation “encompasses only host-initiated, not remote-initiated

connections.” (D.I. 274 at 9.) I based my conclusion on the claim language, the

specification, and the prosecution history of the ’216 patent. With respect to the claim

language, I said that Route1’s construction “that an instruction sent from the controller to

the host somehow instructs the remote to establish the connection, when the remote has

received no instruction” was “illogical[.]” (Id. at 11.) I then noted language from the

specification stating that the “host … send[s] a handshake to [the] remote” (’216 Pat. 7:5-

7), and the “remote … receives the handshake from [the] host” (’216 Pat. 7:14-15). With

respect to the prosecution history, I stated that “Route1 cannot have it both ways. It is

improper to secure issuance of claims by arguing that they are limited to host-initiated

connections, only to turn around and argue in litigation that those claims are not so

limited and to assert broad infringement theories.” (Id. at 15.) Based on my construction

of the instruction limitation, I granted summary judgment against Route1 because its



                                             3
Case 1:17-cv-00331-KAJ Document 334 Filed 04/23/20 Page 4 of 9 PageID #: 16024



theories of infringement relied on remote-initiated, not host-initiated, connections. (Id. at

17-18.)

       As detailed in my opinion granting summary judgment against Route1, I believe

that, particularly by the time claim construction issues were being settled, Route1 had a

weak case for infringement, and I am particularly troubled by the contradictory positions

Route1 ultimately took at the PTO and before me. Route1 said one thing to secure

issuance of the claims and then, later, said the reverse in litigation. Route1 secured

patentability by arguing that, “unlike the ’216 parent, [the prior art reference] ‘Kiwimagi

teaches that the remote takes the initiative[.]’” (Id. at 15.) Then, in litigation, Route1

argued the opposite, saying that the “prosecution says nothing about how the host

establishes a connection to the remote, nor does the prosecution state—or suggest—that

the host must somehow initiate a connection to the remote.”

II.    LEGAL STANDARD

       Under § 285 of title 35 of the United States Code, “[t]he court in exceptional cases

may award reasonable attorney fees to the prevailing party.” In Octane Fitness, LLC v.

ICON Health & Fitness, Inc., 572 U.S. 545 (2014), the Supreme Court rejected the view

that an “exceptional case” finding required that the losing litigant have either engaged in

“some material inappropriate conduct related to the matter in litigation” or that “the

litigation is brought in subjective bad faith, and … the litigation is objectively baseless.”

572 U.S. at 550. The Court explained that “an ‘exceptional’ case is simply one that

stands out from others with respect to the substantive strength of a party’s litigating

position (considering both the governing law and the facts of the case) or the
                                              4
Case 1:17-cv-00331-KAJ Document 334 Filed 04/23/20 Page 5 of 9 PageID #: 16025



unreasonable manner in which the case was litigated. District courts may determine

whether a case is ‘exceptional’ in the case-by-case exercise of their discretion,

considering the totality of the circumstances.” Id. at 554. The Supreme Court also

clarified that the standard of proof to demonstrate that a case is “exceptional” is a

preponderance of the evidence. Id. at 554, 557.

       There are several ways in which litigants have shown that a case is

“exceptional[.]” Those ways include:

       (1) establishing that the plaintiff failed to conduct an adequate pre-filing
       investigation or to exercise due diligence before filing suit; (2) showing the
       plaintiff should have known its claim was meritless and/or lacked
       substantive strength; (3) evidencing the plaintiff initiated litigation to
       extract settlements from defendants who want to avoid costly litigation;
       (4) showing a party proceeded in bad faith; and (5) litigation misconduct.

Bayer CropScience AG v. Dow AgroSciences LLC, No. 12-256(RMB.JS), 2015 WL

108415, at *3 (D. Del. 2015) (citations omitted).

       The Federal Circuit has explained that the “purpose behind § 285 is to prevent a

party from suffering a ‘gross injustice’” and that “[t]he exercise of discretion in favor of

awarding attorney fees should be bottomed upon a finding of unfairness or bad faith in

the conduct of the losing party, or some other equitable consideration ... which makes it

grossly unjust that the winner ... be left to bear the burden of his own counsel

fees.” Checkpoint Sys., Inc. v. All–Tag Security S.A., 858 F.3d 1371, 1376 (Fed. Cir.

2017) (alterations and quotations omitted). A court should not award fees “as a penalty

for failure to win a patent infringement suit.” Octane Fitness, 572 U.S. at 549.




                                              5
Case 1:17-cv-00331-KAJ Document 334 Filed 04/23/20 Page 6 of 9 PageID #: 16026



III.   DISCUSSION

       In light of the totality of the circumstances, Route1’s conduct over the final course

of this case qualifies, in my judgment, as exceptional.

       First, Route1’s proposed construction of the instruction limitation was

contradicted by the claim language and specification of the instruction limitation.

Although “a strong or even correct litigation position is not the standard by which we

assess exceptionality,” Stone Basket Innovations, LLC v. Cook Med. LLC, 892 F.3d 1175,

1180 (Fed. Cir. 2018), Route1’s construction was more than just weak. It was illogical,

as I described in my order on granting summary judgment against Route1. (D.I. 274 at

11.)

       Although that illogical claim construction might be insufficient alone to establish

that this is an exceptional case, what does tip Route1’s case into the exceptional category

is the contradictory positions it took before the PTO in prosecution and then before me in

litigation. As explained in the summary judgment opinion, Route1 secured patentability

by arguing that, “unlike the ’216 parent, [the prior art reference] ‘Kiwimagi teaches that

the remote takes the initiative[.]’” (Id. at 15.) Then, in litigation, Route1 made the

“remarkable argument” that the “prosecution says nothing about how the host establishes

a connection to the remote, nor does the prosecution state—or suggest—that the host

must somehow initiate a connection to the remote.” (Id. at 14-15 (internal quotation

marks and citations omitted).) Litigants should be deterred from arguing one thing to

secure issuance of the claims and then turning around and arguing a position clearly to



                                             6
Case 1:17-cv-00331-KAJ Document 334 Filed 04/23/20 Page 7 of 9 PageID #: 16027



the contrary in litigation. Accordingly, when reviewing the totality of the circumstances

in this case, I am persuaded that this case warrants the label “exceptional.”

       Route1 also argues that AirWatch’s fee request is unsupported because (1)

AirWatch relies on surveys to establish the reasonableness of its attorneys’ rates, and (2)

AirWatch submitted fully redacted time entries. Although I disagree as to the first point,

I agree as to the second and so will reserve decision as to the amount to be awarded.

       Route1 argues that AirWatch has not established that its attorneys’ rates are

reasonable. AirWatch relies on the 2019 American Intellectual Property Law Association

Economic Survey Report (“AIPLA Report”) and the Valeo 2018 IP Litigation Hourly

Report (“Valeo Report”) to demonstrate that its attorneys’ rates were reasonable.

Reliance on those surveys has been held to be an appropriate way to demonstrate that the

attorneys’ rates “are in line with those prevailing in the community for similar services of

lawyers of reasonably comparable skill and reputation.” View Eng’g, Inc. v. Robotic

Vision Sys., Inc., 208 F.3d 981, 987 (Fed. Cir. 2000). The AIPLA Report provides that,

for partners in the “Other East” region, which includes Delaware, the median rate is $461

and the 90th percentile is $691; for firms with more than 150 intellectual property lawyers

and agents, the median rate for partners is $467 and the 75th percentile is $768. As for

associates, the AIPLA Report provides that in the “Other East” region, the median rate is

$300 and the 75th percentile is $343. The Valeo Report provides rates for the AmLaw 50

firms with intellectual property practices. According to that report, the 2018 hourly rate

was $1,145 for senior partners, $979 for partners, $905 for counsel, $729 for senior

associates, and $642 for associates.
                                             7
Case 1:17-cv-00331-KAJ Document 334 Filed 04/23/20 Page 8 of 9 PageID #: 16028



        As to the rates charged by Morrison & Forester, I find that the rates charged by

partners are reasonable, whereas the rates charged by associates are not. Morrison &


                                                                               -
Forester charged a flat hourly rate for all attorneys of $695 in 2018 and $722 in 2019.

That is a reasonable rate for partners and counsel based on the AIPLA Report and the

Valeo Report. As for the associates at that firm, an hourly rate of $500 is more

reasonable in this district. I find that the paralegal rates are reasonable.

        As to the rates charged by WilmerHale, I find the rates unreasonable for this

district. I find that a rate of $691 for partners, the high end of the AIPLA Report, is

reasonable. And again, an hourly rate for associates at that firm of $500 is reasonable in

this district.

        I find that the rates charged by Young Conway are reasonable. The Young




--                                  -
Conway partner charged a rate of $562.50 from April 2017 to April 2019 and a rate of

$590.60 from April 2019 to August 2019. The Young Conway associate charged a rate


                                                             -
of $328.50 from April 2017 to August 2019 and a rate of $344.90 since August 2019.

        Route1 objected that to the documentation AirWatch submitted in support of its

request for attorneys’ fees. In support of its motion, AirWatch filed attorney declarations

explaining the timekeepers for whom AirWatch seeks to recover fees and their roles in

the case. Attached to the declarations are copies of the invoices that include the date, the

timekeeper, the hours billed, and the amount billed, but the services performed are

redacted. AirWatch offered to submit unredacted copies of the invoices for in camera

review by the Court upon request. That is insufficient to demonstrate that the requested

fees are reasonable. Route1 should be given an opportunity to appraise the

                                               8
Case 1:17-cv-00331-KAJ Document 334 Filed 04/23/20 Page 9 of 9 PageID #: 16029



reasonableness of the amount of fees AirWatch requests and present the Court with any

legitimate objections to AirWatch’s fee request. In order to afford Route1 that

opportunity, AirWatch shall turn over to Route1 billing statements that contain sufficient

information for Route1 to determine if it has any objections to AirWatch’s fee request.

AirWatch must submit documentation in support of its request within 14 days, with

Route1 having 14 days to comment thereon, and I will then determine whether the fees

requested are reasonable and to what extent they should be awarded. The burden of proof

is, of course, on those seeking fees.

IV.    CONCLUSION

       For the foregoing reasons, AirWatch’s motion for attorneys’ fees (D.I. 289) is

granted in part. I reserve decision, however, on the amount of fees to be awarded.




                                            9
